318 So. 2d 47 (1975)
Joseph ROY, Individually and as Administrator of Jimmy Roy
v.
CONTINENTAL INSURANCE COMPANY et al.
No. 56580.
Supreme Court of Louisiana.
September 12, 1975.
Writ denied. On the facts found, there is no error of law.
DIXON, J., dissents from the denial, being of the opinion that corporal punishment of children by teachers, when not authorized by parents is illegal. See Johnson v. Horace Mann, etc., La.App., 241 So. 2d 588.
CALOGERO, J., dissents from the denial being of the opinion that this court should speak on this res nova subject.